                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                        )
                                                                )
                                                                )
                                                                )
     -vs-                                                       )         Criminal No. 18-167
                                                                )
LEONARD WYGANT,                                                 )
         Defendant                                              )

AMBROSE, Senior District Judge.

                                          MEMORANDUM ORDER


         The Defendant was indicted for conspiracy to distribute and possess with intent

to distribute quantities of heroin and cocaine; possession with intent to distribute

quantities of heroin and cocaine; and possession of a firearm in furtherance of a drug

trafficking crime. The Defendant moved to suppress all evidence gathered during the

search of a residence at 3603 Woodland Street, McKeesport, Pennsylvania, 15132. See

ECF Docket No. 81.1 The evidence was gathered during the execution of four separate

search warrants which were signed by Magistrate Judge Lenihan at 3:00 p.m. on May

21, 2018 and which were commanded to be executed on that same day. In fact, agents

executed the warrants on the residence at 6:00 a.m. on the following day, May 22,

2018. Defendant contends that the execution of the warrant on the day following the




1
  The Defendant urges that, as a regular overnight guest at the residence subject to the search warrant, he has
standing to seek suppression of the evidence. See ECF Docket No. 81, p. 2. The Government does not dispute that
the Defendant had a reasonable expectation of privacy in the residence and that, as such, has standing to assert the
pending motion. As an overnight guest, I agree that the Defendant had a subjective expectation of privacy which
was objectively reasonable. See Minnesota v. Olson, 495 U.S. 91, 95-97, 110 S. Ct. 1684, 109 L.Ed.2d 85 (1990).

                                                          1
date set forth on the face of the warrant constitutes a clear violation of the Fourth

Amendment.

       “The Fourth Amendment does not specify that search warrants contain expiration

dates. While the amendment requires an ‘[o]ath or affirmation … particularly describing

the place to be searched, and the persons or things to be seized,’ it contains no

requirements about when the search or seizure is to occur or the duration.” U.S. v.

Gerber, 994 F.2d 1556, 1559 (11th Cir. 1993), citing, U.S. Const. amend. IV (emphasis

in original). See also, United States v. Syphers, 426 F.3d 461, 469 (1st Cir. 2005)

(stating that, the Fourth Amendment “contains no requirement about when the search or

seizure is to occur or its duration.”) Yet “an “[u]nreasonable delay in the execution of a

warrant that results in the lapse of probable cause will invalidate the warrant.” United

States v. Marin-Buitrago, 734 F.2d 889, 894 (2d Cir. 1984). See also, Sgro v. United

States, 287 U.S. 206, 210, 53 S. Ct. 138, 77 L.Ed. 260 (1932).

       Pursuant to Federal Rule of Criminal Procedure 41(e)(2)(A)(i), “the warrant must

command the officer to execute the warrant within a specified time no longer than 14

days.” Fed. R. Crim. Pro. 41(e)(2)(A)(i). However, violations of Rule 41 do not

necessarily rise to the level of a constitutional violation. See Gerber, 994 F.2d at 1560.

(stating that “[f]ederal courts that have addressed the precise issue presented in this

case have concluded that completing a search shortly after the expiration of a search

warrant does not rise to the level of a constitutional violation and cannot be the basis for

suppressing evidence seized so long as probable cause continues to exist, and the

government does not act in bad faith.”). Thus:

       Courts have declined to order suppression of evidence seized pursuant to
       belatedly-executed warrants where probable cause still existed at the time of the

                                             2
         execution and the police did not deliberately disregard the terms of the warrant.
         E.g., United States v. Sims, 428 F.3d at 955 (one-day delay in executing search
         warrant does not justify suppression because warrant was executed within the
         period prescribed by Rule 41, probable cause to search still existed and police
         did not intentionally disregard warrant’s terms; “[because] non-prejudicial and
         unintentional violations of Rule 41 do not result in suppression, then a fortiori
         technical violations of the warrant itself compel the same result”); United States
         v. Gerber, 994 F.2d at 1561 n. 4 (denying suppression where search was
         conducted three days after the warrant’s expiration; “inadvertent, technical
         violation of Rule 41 should not preclude key incriminating evidence for which a
         valid warrant based on abundant probable cause was obtained”); United States
         v. Huslage, 480 F. Supp. 870, 875 (W.D. Pa. 1979) (denying suppression where
         warrant expired at 5:00 a.m., police conducted second search at 10:00 a.m. and
         probable cause to search still existed).


U.S. v. Ahmad, Civ. No. 11-6130, 2012 WL 1944615, at * 8 (W.D. N.Y. May 29, 2012),

adopted, 2012 WL 3028302 (W.D. N.Y. July 24, 2012) (finding that probable cause to

seize items had not lapsed, despite the fact that the warrant was executed four days

after it expired and twelve days after it was issued and consequently that no Fourth

Amendment violation had occurred).2

         Here, Magistrate Judge Lenihan determined that probable cause existed for the

issuance of the search warrants. Probable cause did not extinguish at 11:59 p.m. on

May 21, 2018 – the command date on the warrant. Indeed, the Defendant does not

even argue as much. Further, there is no indication that the terms of the warrant were

deliberately disregarded. Special Agent Piccini, who submitted the affidavit in support of

the search warrants at issue, testified that he believed and intended that the search

warrants would be executed on May 22, 2018. The Government also proffered the




2
 I do not find the Defendant’s citation to Jones v. Kirchner, 835 F.3d 74 (D.C. Cir. 2016), cert. denied, 137 S. Ct.
1343 (2017) to be persuasive. In Jones, the court addressed the dismissal of a § 1983 action and Bivens claim which
sought redress, in part, for a 4:45 a.m. execution of a warrant which expressly stated that the search was not to occur
before 6:00 a.m. The court was assessing whether qualified immunity was available to the officers executing the
warrant, an issue not before me.

                                                           3
testimony of a legal assistant, who prepared the search warrants, that the insertion of

the May 21, 2018 date was an error. 3 Additionally, Magistrate Judge Lenihan testified

that although she does not recall the specifics of this particular case, she would not

have intended that a search warrant be executed on the same day it was signed,

particularly given that it was not signed until mid-afternoon. Judge Lenihan explained

that, in her experience, it is very rare to search a residence other than in the early

morning. Given this testimony, I find credible Special Agent Piccini’s testimony that he

believed he was complying with the dictates of the warrants when he executed them on

May 22, 2018.

         Thus, I find that the delay in execution by mere hours, and in any case well within

the 14 days set forth in Federal Rule 41, does not rise to the level of a violation of Rule

41 or the Fourth Amendment. Consequently, the Motion to Suppress is denied.



                                                               BY THE COURT:

                                                               /s/ Donetta W. Ambrose
                                                               Donetta W. Ambrose
                                                               United States Senior District Judge




3
  The Government urges that the insertion of the May 21 st date was a typographical error. Yet I do not have an
affidavit to that effect nor was any evidence included during the evidentiary hearing supporting this assertion.
Although I have no reason to doubt that the date was a mere typographical error, given the Defendant’s apparent
refusal to concede the point, I rely instead upon the case law holding that searches conducted pursuant to expired
warrants do not give rise to a constitutional violation where probable cause still exists.

                                                          4
